Citation Nr: 1538126	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





INTRODUCTION

The Veteran had peacetime and Vietnam Era service.  The appellant claims as the surviving spouse.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a hearing before a Member of the Board of Veterans' Appeals.  However, the appellant informed VA that she had moved from Illinois to Iowa.  This Veterans Law Judge called the appellant, confirmed her address and determined that the appellant wanted a hearing.  Good cause is shown.  

Accordingly, the case is remanded for the following:


1. The Appellant should be scheduled for a hearing before a Member of the Board of Veterans Appeals.  Notification should be sent to the correct address of record (Iowa).  The hearing should be scheduled for the correct location, based upon the appellant's relocation to Iowa. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




